TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 23, 2020



                                      NO. 03-20-00126-CV


                                Francesca Scanio Stacey, Appellant

                                                 v.

                                     Selina Shadd, Appellee




    APPEAL FROM COUNTY COURT AT LAW NO. 1 OF CALDWELL COUNTY
            BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
   MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the order signed by the trial court on January 30, 2020. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s order but that there was an abuse of discretion that requires correction. Therefore,

the Court modifies the trial court’s order to eliminate the imposition of sanctions. Because the

provisions of the order sealing the disputed records are unchallenged on appeal, the Court

affirms the order as modified. The appellee shall pay all costs relating to this appeal, both in this

Court and in the court below.